Title: From John Adams to Ward Nicholas Boylston, 23 April 1822
From: Adams, John
To: Boylston, Ward Nicholas



dear Cousin Boylston
Montezillo April 23d 1822

Not a word at present about your delicious Cider and flounders.
Miss Farnam a Grand Daughter of my Ancient acquaintance of Sixty years standing and brother barrister at Law with whom I have rode many a painful Circuit Mr Farnham of Newbury port, is a bout to remove to Princetown, in the Character of a school mistress, and is to reside in the family of Mr Clark your Revnd Pastor, her Aunt Mrs Hay who is a Daughter of my Old friend, and was an intimate friend of my dear Wife, in Paris, in London, and in Boston requests me to mention this young Lady to you, and to Mrs Boylston, that you may know such a person is in  your neighbourhood, any little kindnesses, or attentions, that you and Mrs Boylston will condescend to bestow upon her, will be greatefully remembered, and will confer a particular obligation on your Cousin
For mercy sake let me give you, a Glass of your own—For mercy sake, let me have an opportunity, of giving you a Glass of your own Cider, and your own wine at Quincy, before you go to Princetown, and if I could get Cask, and Venison, and Nectar and Ambrosia, I would give them all to you with great pleasure, and gratitude

John Adams